[Cite as State v. Mattoni, 2021-Ohio-3511.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-21-1064

        Appellee                                  Trial Court No. CR0202002682

v.

Shane Mattoni                                     DECISION AND JUDGMENT

        Appellant                                 Decided: September 30, 2021


                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Shane Mattoni, appeals the judgment of the Lucas County Court

of Common Pleas, following an Alford plea, convicting him of one count of robbery and

sentencing him to serve 36 months in prison. For the reasons that follow, we affirm.
                            I. Facts and Procedural Background

       {¶ 2} On December 23, 2020, the Lucas County Grand Jury indicted appellant on

one count of robbery in violation of R.C. 2911.02(A)(2) and (B), a felony of the second

degree. The charge arose from appellant’s conduct on December 15, 2020, wherein

appellant attempted to steal a table saw from Home Depot. When appellant was

confronted by the store’s loss prevention officer, appellant pushed the loss prevention

officer and fled on foot.

       {¶ 3} On March 25, 2021, appellant withdrew his initial plea of not guilty, and

entered a plea of guilty pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160,

27 L.Ed.2d 162 (1970), to the amended charge of robbery in violation of R.C.

2911.02(A)(3) and (B), a felony of the third degree. Following a detailed plea colloquy,

the trial court accepted appellant’s plea and found him guilty.

       {¶ 4} Thereafter, the matter proceeded immediately to sentencing. After hearing

statements in mitigation, the trial court commented on appellant’s criminal history,

recognizing that appellant has committed an uninterrupted series of crimes for the past 18

years, likely influenced by appellant’s alcohol and substance abuse issues. The court also

noted that appellant had previously been placed on community control and within two

months violated those terms and was removed from drug court. The court considered

appellant’s substance abuse problem, but ultimately found that appellant was not

amenable to community control given his criminal history. The court therefore sentenced

appellant to the maximum prison term of 36 months.



2.
                                 II. Assignment of Error

        {¶ 5} Appellant has timely appealed his judgment of conviction, and now asserts

one assignment of error for our review:

                     1. Appellant’s sentence should be vacated due to the Trial

              Court’s failure to comply with the principles and purposes of

              sentencing pursuant to R.C. 2929.11 and R.C. 2929.12.

                                       III. Analysis

        {¶ 6} We review criminal sentences under the standard set forth in R.C.

2953.08(G)(2). State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425, ¶

16. R.C. 2953.08(G)(2) allows us to “increase, reduce, or otherwise modify a sentence,”

or “vacate the sentence and remand the matter to the sentencing court for resentencing” if

we clearly and convincingly find either “(a) That the record does not support the

sentencing court’s findings under division (B) or (D) of section 2929.13, division

(B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section 2929.20 of the Revised

Code, whichever, if any, is relevant,” or “(b) That the sentence is otherwise contrary to

law.”

        {¶ 7} Here, appellant argues that the trial court’s imposition of the maximum

prison sentence does not achieve the principles and purposes of sentencing under R.C.

2929.11, and that the court improperly weighed various seriousness and recidivism

factors under R.C. 2929.12. Appellant suggests that under the circumstances, community

control sanctions, including substance abuse treatment, would have been a more



3.
appropriate punishment than a maximum prison term. Recently, though, the Ohio

Supreme Court has clarified that such an analysis is not appropriate for appellate review.

In State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 42, the court

held that “[n]othing in R.C. 2953.08(G)(2) permits an appellate court to independently

weigh the evidence in the record and substitute its judgment for that of the trial court

concerning the sentence that best reflects compliance with R.C. 2929.11 and 2929.12.”

       {¶ 8} Notably, appellant recognizes the authority presented in Jones, but protests

that the rule is an unconstitutional limit on our ability to review appellant’s sentence. In

support of his position, appellant cites R.C. 2505.03(A), which states, “Every final order,

judgment, or decree of a court * * * may be reviewed on appeal by a court of common

pleas, a court of appeals, or the supreme court, whichever has jurisdiction.” However,

“there is no constitutional right to an appellate review of a criminal sentence.” State v.

Smith, 80 Ohio St.3d 89, 97, 684 N.E.2d 668 (1997), citing Estelle v. Dorrough, 420 U.S.

534, 536, 95 S.Ct. 1173, 43 L.Ed.2d 377 (1975). Further, the Ohio Supreme Court has

already rejected a similar argument in State v. Marcum¸146 Ohio St.3d 516, 2016-Ohio-

1002, 59 N.E.3d 1231, ¶ 18-21, and in so doing described the relationship between

Article IV, Section 3(B)(2) of the Ohio Constitution,1 R.C. 2505.03(A), and R.C.

2953.08:



1
  Article IV, Section 3(B)(2) of the Ohio Constitution states, “Courts of appeals shall
have such jurisdiction as may be provided by law to review and affirm, modify, or
reverse judgments or final orders of the courts of record inferior to the court of appeals
within the district.” (Emphasis added.)

4.
      Article IV, Section 3(B)(2) of the Ohio Constitution provides courts of

      appeals with jurisdiction to review inferior courts’ decisions. R.C.

      2505.03(A) is consistent with that provision of jurisdiction, but it limits

      appellate review to judgments and final orders entered by the lower courts.

      Finally R.C. 2953.08 specifically and comprehensively defines the

      parameters and standards—including the standard of review—for felony-

      sentencing appeals. We need look no further.

Therefore, consistent with Jones, because R.C. 2953.08(G)(2) does not permit us to

review the trial court’s application of R.C. 2929.11 and 2929.12, we will not consider

whether the facts in this case supported imposing community control sanctions as

opposed to the maximum prison sentence.

      {¶ 9} Accordingly, appellant’s assignment of error is not well-taken.

                                     IV. Conclusion

      {¶ 10} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Lucas County Court of Common Pleas is

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.



                                                                       Judgment affirmed.




5.
                                                                      L-21-1064
                                                                      State v. Mattoni




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




6.